— Judgment unanimously reversed, with costs, the complaint dismissed and judgment is directed to be entered in favor of defendants dismissing the complaint herein, with costs. The infant plaintiff's contributory negligence was concurrent with any negligence of defendants and continued up to the time of the accident. There was no inextricable peril in which the infant plaintiff was involved. He could have released himself at will from the danger he created and *821continued. The doctrine of the last clear chance, on which plaintiff relies to sustain the judgment, is inapplicable to the facts of this case. Concur — Peck, P. J., Breitel, Botein, Babin and Frank, JJ.